DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “the monomer (b) is a PFPE polymer…comprising … chain Rpf”, however, the formulas “Rpf” is not defined by the claim. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to what Rpf includes and/or excludes. For purpose of examination, the examiner considers any prior art PFPE polymer as to read on the claimed limitations. Appropriate correction and clarification are required.  
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation body fluid, and the claim also recites preferably of blood, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of examination, the examiner considers the feature introduced by such narrower language is not required.
Appropriate correction and clarification are required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 7, 9-11, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Santerre et al. (US 2016/0310641, “Santerre”). 
Regarding claims 1, 2, 4, 9-11, 16, and 18, Santerre teaches a composition (C) suitable for making medical device, such as tubing/catheters (para [0002] [0019], meeting the claimed limitations of claims 9-11 and 18) comprising: 
- (I) at least one melt-processable polymer (para [0028]-[0033], the thermoplastic elastomer base polymer that is not fluorinated polymer, meeting the claimed limitations of instant claims 2 and 16), and 
- (II) at least one F-TPU polymer, wherein the F-TPU polymer is at least one fluorinated polyurethane polymer comprising recurring units derived from (para [0009] [0037]-[0040]):  
 - at least one monomer (b), wherein monomer (b) is at least one hydroxy-terminated (per)fluoropolyether polymer [PFPE polymer] (para [0009] [0041], hydroxy-terminated (per)fluoropolyether polymer, various hydroxy-terminated fluoropolymers having polyfluoroalkyl group, and polyfluoroalkyl alcohol, considered as meeting the claimed limitations of instant claim 4 for the monomer (b)); 
- at least one monomer (c), wherein monomer (c) is at least one aromatic, aliphatic or cycloaliphatic diisocyanate (para [0009] [0039], suitable diisocyanate includes 2,4-toluene-diisocyanate, 2,6-toluene-diisocyanate, meeting the claimed limitations of instant claim 4 for the monomer (c); and 
- at least one monomer (d), wherein monomer (d) is at least one aliphatic, cycloaliphatic or aromatic diol having from 1 to 14 carbon atoms (para [0007] [0009] [0040], suitable diol includes PTMO diol, ethylene-glycol, meeting the claimed limitations of instant claim 4 for the monomer (d)); 
- said melt-processable polymer being different from said F-TPU polymer (para [0028]-[0033], para [0037]-[0040], the thermoplastic elastomer base polymer is not fluorinated polymer and is different from the F-TPU polymer), meeting the claimed limitations.
Regarding claim 5, Santerre teaches the F-TPU polymer further comprises recurring units derived from suitable diol such as poly-ester type diol, polycarbonate diols (para [0009]), meeting the claimed limitations. 
Regarding claim 7, Santerre teaches its composition (C) may include further ingredients such as radiopaque material, pigments and dyes (para [0018]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Santerre as applied to claims 1, 7 and 10 above. 
The limitations of claims 1, 7 and 10 are taught by Santerre as discussed above.  
Regarding claim 3, Santerre teaches its composition (C) comprises said melt-processable polymer in an amount of about 99 to 92 wt% based on the total weight of said composition (C) (para [0006] [0017], Santerre teaches its composition (C) comprises the fluorinated mixture in amount of 1 to 8 wt%, thus the calculated wt% of the remainder resin that is the melt-processable polymer/base polymer is about 99 to 92%), which range overlaps with the instantly claimed range of at least 60 wt. % and of at most 99.99 wt.%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 6, Santerre teaches its composition (C) comprises said melt-processable polymer in an amount of about of 1 to 8 wt% (para [0006] [0017]), which range overlaps with the instantly claimed range of at least 0.01 wt. % and of at most 40 wt. % based on the total weight of said composition (C). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 8, Santerre teaches its composition (C) may include further suitable additive/ingredient in amount of 1 to 45 wt. % (para [0018]), which range overlaps with the instantly claimed range of about 0.01 wt. % to 5 wt. %, based on 100 wt. % of said composition (C). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claims 13-15, as discussed above in rejection to claims 1 and 10, Santerre teaches its composition (C) is suitable for making a medical tubing such as dialysis catheter (para [0019]), that is known for use in surgical procedure for administering a medical substance to at least one cavity of the human or animal, that provide a surface for a blood dwelling device/catheter having reduced thrombogenicity (para [0019]-[0020]). 
It would have been obvious to one of ordinary skill in the art to use the medical tubing such as dialysis catheter of Santerre in desired surgical procedures including extracorporeal treatment for administering a medical substance to at least one cavity of the human or animal, because Santerre teaches medical tubing/catheter made of its composition provides reduced thrombogenicity (para [0019]-[0020]). 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Santerre as applied to claims 1 and 7 above, in view of Kneifel et al. (WO2017/211870; “Kneifel”). 
The limitations of claims 1 and 7 are taught by Santerre as discussed above.  
Regarding claim 17, Santerre teaches its composition includes radiopaque material of which the suitable examples include bismuth subcarbonate, bismuth oxychloride, bismuth trioxide, tungsten (para [0018]).
Santerre teaches its composition may include further suitable additives to impart desired properties (para [0018]-[0022]). However, Santerre does not teach the inclusion of the specific plasticizer as instantly claimed. 
In the same field of a material composition for medical tube/hose, Kneifel teaches a material composition for medical tube including thermoplastic polymer base material and plasticizer (para [0006] [0010] [0046] [0047]). Kneifel teaches that various plasticizers such as di-2-ethyl-hexyl-phthalate (DEHP), di-isononyl-ester (DINCH), di(2-ethyl-hexyl)-terephthalate (DEHT), acetyl-tributyl-citrate (ATBC) are among those known suitable plasticizers (para [0047]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Santerre to include suitable plasticizer in its composition as taught by Kneifel, such as di-2-ethyl-hexyl-phthalate (DEHP), di-isononyl-ester (DINCH), di(2-ethyl-hexyl)-terephthalate (DEHT), or acetyl-tributyl-citrate (ATBC) as taught by Kneifel as suitable plasticizer for use in composition for medical tube/hose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782